PER CURIAM.
The appellee having confessed error, the order granting the judgment on the pleadings is hereby reversed. See Unistar Corporation v. Child, 415 So.2d 733 (Fla. 3d DCA 1982). The cause is remanded to the trial court with instructions to vacate the order granting the motion for judgment on the pleadings and to reinstate the cause without prejudice to the defendants continuing to maintain that the plaintiffs have no valid cause of action against them.
Reversed and remanded with directions.